DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, in claim 11, the phrase “a third polarizer, a second black matrix, a first substrate, and an organic light-emitting element layer stacked in sequence; the second black matrix corresponds to the non-display area; and the decoration portion is between the third polarizer and the first substrate, and is spaced apart from the second black matrix.” Is unclear because ‘a third polarizer’ implies a first and second polarizer, neither of which have antecedent basis in claims 11 or 1, and ‘a second black matrix’ implies a first black matrix which does not have antecedent basis in either claim 11 or 1.
Claims 12 and 14 are rejected based on their dependence from claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 16 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wang (US 2013/0301272).
Regarding claim 1, Wang discloses a display panel, comprising: a panel body comprising a display area (Fig. 1, DA1 & DA2 & DA-ICON; Paragraph [0035-0036]) and a non-display area around a periphery of the display area (Fig. 1, NDA; Paragraph [0037]); and a decoration portion provided on the panel body and located in the display area (320-S; Paragraph [0056]).
Regarding claim 2, Wang further discloses wherein the decoration portion is embedded in the panel body and located in the display area (Fig. 3, 320; Paragraph [0051]).
Regarding claim 16, Wang discloses a display device comprising a display panel, wherein the display panel comprises: a panel body comprising a display area (Fig. 1, DA1 & DA2 & DA-ICON; Paragraph [0035-0036]) and a non-display area around a periphery of the display area (Fig. 1, NDA; .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2013/0301272).
Regarding claim 13, Wang teaches the invention of claim 1, but is silent as to the thickness of the decoration portion. However, one of ordinary skill in the art would have reasonably contemplated having the thickness of the decoration portion being between 10 nm and 20 nm in order to make the device of Wang since a thickness would have to be chosen to make the device of Wang and to allow the device to be as thin as possible. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Want to have the thickness of the decoration portion being between 10 nm and 20 nm in order to make the device of Wang since a thickness would have to be chosen to make the device of Wang and to allow the device to be as thin as possible.

s 3-5, 8-10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2013/0301272) in view of Chen (US 2018/0267345).
Regarding claim 3, Wang teaches the invention of claim 1, including a display, but is silent as the type of display.
In the same field of endeavor, Chen teaches a display that has a panel body comprising a first polarizer (410), a second polarizer (450) opposite to the first polarizer, and a first black matrix (460) between the first polarizer and the second polarizer; the first black matrix corresponds to the non-display area; and a decoration portion between the first polarizer and the second polarizer, and spaced apart from the first black matrix (470) in order to provide an identifying mark in a liquid crystal display panel.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Wang to have the display be a liquid crystal display as disclosed by Chen including the display structure thereof in order to provide a display with an identifying mark as disclosed by Chen and to make the device of Wang.

Regarding claim 4, Chen further teaches (Fig. 5) wherein the panel body further comprises a color film substrate (540) and an array substrate opposite to the color film substrate (520); the color film substrate and the array substrate are provided between the first polarizer and the second polarizer; the first polarizer is located on a side of the color film substrate away from the array substrate (550); the second polarizer is located on a side of the array substrate away from the color film substrate (510); and the first black matrix is between the color film substrate and the array substrate (560). Motivation to combine is the same as for claim 3.
Regarding claim 5, Chen further teaches (Fig. 5) wherein the decoration portion is between the first polarizer and the color film substrate (560 & 520 & 550).

Regarding claim 9, Chen further teaches (Fig. 5) wherein the decoration portion is provided on the color film substrate or on the array substrate (520 & 560).
Regarding claim 10, Chen further teaches (Fig. 5) wherein the panel body further comprises a liquid crystal layer between the color film substrate and the array substrate (Paragraph [0039]).
Regarding claim 15, Wang discloses a display panel, comprising: a panel body comprising a display area (Fig. 1, DA1 & DA2 & DA-ICON; Paragraph [0035-0036]) and a non-display area around a periphery of the display area (Fig. 1, NDA; Paragraph [0037]); and a decoration portion provided on the panel body and located in the display area (320-S; Paragraph [0056]), but is silent as the type of display.
In the same field of endeavor, Chen teaches a display that has a panel body comprising a first polarizer (410), a second polarizer (450) opposite to the first polarizer, and a first black matrix (460) between the first polarizer and the second polarizer; the first black matrix corresponds to the non-display area; and a decoration portion between the first polarizer and the second polarizer, and spaced apart from the first black matrix (470) in order to provide an identifying mark in a liquid crystal display panel.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Wang to have the display be a liquid crystal display as disclosed by Chen including the display structure thereof in order to provide a display with an identifying mark as disclosed by Chen and to make the device of Wang.



Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Anne M Hines/
Primary Examiner
Art Unit 2879